                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES - GENERAL
Case No.        CV 18-2500-RGK (GJSx)                                  Date     April 22, 2019
Title           Chris Langer v. 1200 San Pedro, LLC, et al.



Present: The             GAIL J. STANDISH, U.S. MAGISTRATE JUDGE
Honorable
                  E. Carson                                                   N/A
                 Deputy Clerk                                Court Reporter / Recorder
       Attorneys Present for Plaintiff(s):             Attorneys Present for Defendant(s):
                  None present                                            None present

Proceedings:           (IN CHAMBERS) ORDER SCHEDULING SETTLEMENT
                       CONFERENCE

   IT IS ORDERED that the parties shall appear for a settlement conference on Monday,
April 29, 2019, at 1:30 PM., at the Roybal Building, 255 E. Temple Street, Los Angeles,
California 90012, in Courtroom 640, 6th floor.

    1. Who Must Attend

All litigants and lead trial counsel must be personally present, unless a request to appear
telephonically is granted by the Court, for the entire duration of the conference. If a party
is a business entity, a representative of the entity with sufficient authority to settle the
action must attend.

    2. Settlement Conference Letters

On or before April 26, 2019, each party will deliver to Judge Standish’s chambers (by e-
mail sent to GJS_Chambers@cacd.uscourts.gov) a confidential settlement conference
                                                                                          :

                                                       Initials of Preparer         efc

CV-90 (10/08)                         CIVIL MINUTES - GENERAL                                    Page 1 of 2
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES - GENERAL
Case No.        CV 18-2500-RGK (GJSx)                                  Date   April 22, 2019
Title           Chris Langer v. 1200 San Pedro, LLC, et al.

letter. The letter should be single-spaced, in 14-point font, and not longer than ten pages.
The Court expects each party’s letter to briefly summarize the relevant facts and
evidence, legal issues, procedural matters, the damages or other relief sought by or
against the submitting party, past settlement discussions, and any other facts or
circumstances that counsel believe will assist the Court in conducting the settlement
conference. The Court values a candid critique of each party’s respective claims and
defenses. A party may attach to its letter key documents or other materials central to
understanding the case or helpful to facilitating settlement discussions. Do not file or
lodge the settlement conference letter with the Clerk’s Office or electronically
submit it to CM/ECF. Each party may, but is not required to, provide a copy of the letter
to the opposing party. If the letter exceeds ten (10) pages, counsel shall provide a
courtesy copy of the letter to chambers, by no later than 5:00 p.m. on Friday, April
26, 2019.

At the Settlement Conference

Each litigant should be prepared to present a brief opening statement to the Court, in the
presence of the parties and opposing counsel. Additionally, the Court will meet privately
with counsel and the parties to discuss settlement proposals. The parties’ statements
made during all phases of the settlement conference (including the parties’ letters to the
judge) fall within the protections for compromise statements, including those contained in
Federal Rules of Evidence 408 and 410 and Local Civil Rule 16-15.




                                                                                     :

                                                       Initials of Preparer    efc

CV-90 (10/08)                         CIVIL MINUTES - GENERAL                                  Page 2 of 2
